UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 001-32360 AKORN, INC. (Exact Name of Registrant as Specified in its Charter) LOUISIANA 72-0717400 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1925 W. Field Court, Suite 300 Lake Forest, Illinois (Address of Principal Executive Offices) (Zip Code) (847)279-6100 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 229.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ At November 7, 2011 there were 94,690,202 shares of common stock, no par value, outstanding. Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements Condensed Consolidated Balance Sheets – September 30, 2011 and December31, 2010 3 Condensed Consolidated Statements of Operations – Three and nine months ended September 30, 2011 and 2010 4 Condensed Consolidated Statement of Shareholders’ Equity - Nine months ended September 30, 2011 and 2010 5 Condensed Consolidated Statements of Cash Flows - Nine months ended September 30, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 24 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 31 ITEM 4. Controls and Procedures. 31 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings. 32 ITEM 1A. Risk Factors. 32 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds. 32 ITEM 3. Defaults Upon Senior Securities. 32 ITEM 4. (Reserved). 32 ITEM 5. Other Information. 32 ITEM 6. Exhibits. 33 EX-4.1: EX-10.1: EX-31.1: EX-31.2: EX-32.1: EX-32.2: EX-101: 2 PART I. FINANCIAL INFORMATION Item1. Financial Statements. AKORN, INC. CONDENSED CONSOLIDATED BALANCE SHEETS IN THOUSANDS, EXCEPT SHARE DATA SEPTEMBER 30, DECEMBER 31, (UNAUDITED) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Trade accounts receivable, net Inventories Deferred taxes, current — Prepaid expenses and other current assets TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET OTHER LONG-TERM ASSETS Goodwill — Other intangibles, net Deferred financing costs Long-term investments — Other TOTAL OTHER LONG-TERM ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES Trade accounts payable $ $ Accrued compensation Accrued expenses and other liabilities Advance from unconsolidated joint venture — TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES Long-term debt — Deferred taxes, non-current — Lease incentive obligation Product warranty liability TOTAL LONG-TERM LIABILITIES TOTAL LIABILITIES SHAREHOLDERS’ EQUITY Common stock, no par value — 150,000,000 shares authorized; 94,682,205 and 93,975,334 shares issued and outstanding at September 30, 2011 and December31, 2010, respectively Warrants to acquire common stock Accumulated deficit ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See notes to condensed consolidated financial statements. 3 AKORN, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS IN THOUSANDS, EXCEPT PER SHARE DATA (UNAUDITED) THREE MONTHS ENDED SEPTEMBER 30, NINE MONTHS ENDED SEPTEMBER 30, Revenues $ Cost of sales GROSS PROFIT Selling, general and administrative expenses Research and development expenses Amortization of intangibles TOTAL OPERATING EXPENSES OPERATING INCOME Interest expense, net (1,882 ) (227 ) (2,481 ) (751 ) Write-off and amortization of deferred financing costs (165 ) (274 ) (1,761 ) (820 ) Equity in earnings of unconsolidated joint venture — Change in fair value of warrants liability — — — (8,881 ) INCOME (LOSS) BEFORE INCOME TAXES (1,886 ) Income tax (benefit) provision (6,217 ) — (5,254 ) 37 NET INCOME (LOSS) $ ) NET INCOME (LOSS) PER SHARE: BASIC $ ) DILUTED $ ) SHARES USED IN COMPUTING NET INCOME (LOSS) PER SHARE: BASIC DILUTED See notes to condensed consolidated financial statements. 4 AKORN, INC. CONDENSED CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 UNAUDITED (In Thousands) Common Stock Warrants to Acquire Common Accumulated Nine Months Ended September 30, 2011 Shares Amount Stock Deficit Total BALANCES AT DECEMBER 31, 2010 $ $ $ ) $ Net income — — — Net proceeds from exercise of warrants — Stock option exercises — — Employee stock purchase plan issuances — — Amortization of deferred compensation related to restricted stock awards 15 13 — — 13 Equity portion of convertible notes offering — — — Stock-based compensation expense — — — BALANCES AT SEPTEMBER 30, 2011 $ $ $ ) $ Warrants to acquire Common Stock Common Accumulated Nine Months Ended September 30, 2010 Shares Amount Stock Deficit Total BALANCES AT DECEMBER 31, 2009 $ $ $ ) $ Net loss — — — ) ) Net proceeds from common stock and warrant offering — — Reclassification of warrants from current liability to equity — — — Stock option exercises — — Employee stock purchase plan issuances 47 — — Amortization of deferred compensation related to restricted stock awards 30 51 — — 51 Stock-based compensation expense — — — BALANCES AT SEPTEMBER 30, 2010 $ $ $ ) $ 5 AKORN, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS IN THOUSANDS (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30, OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Write-off and amortization of deferred financing costs Non-cash stock compensation expense Non-cash change in fair value of warrants liability — Amortization of debt discount – convertible notes — Equity in earnings of unconsolidated joint venture (14,530 ) ) Changes in operating assets and liabilities: Trade accounts receivable (7,980 ) (2,534 ) Inventories (8,164 ) (4,934 ) Deferred tax assets, net (6,688 ) — Prepaid expenses and other current assets (216 ) Supply agreement termination liabilities — (1,500 ) Trade accounts payable Accrued expenses and other liabilities (5 ) NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES: Payments for acquisitions and equity investments (36,734 ) — Purchases of property, plant and equipment (10,124 ) (2,644 ) Distribution from unconsolidated joint venture Purchase of product licensing rights (5,678 ) — NET CASH USED IN INVESTING ACTIVITIES (48,655 ) (1,537 ) FINANCING ACTIVITIES: Proceeds from issuance of convertible notes — Debt financing costs (4,683 ) — Repayments of line of credit — (3,000 ) Net proceeds from common stock offering and warrant exercises Proceeds under stock option and stock purchase plans NET CASH PROVIDED BY FINANCING ACTIVITIES INCREASE IN CASH AND CASH EQUIVALENTS Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES Amount paid for interest $
